In re Northern Louisiana Medical Center a/k/a; Ruston Louisiana Hospital Com*465pany LLC d/b/a et al.; —Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Lincoln, 3rd Judicial District Court Div. C, No. 54,465; to the Court of Appeal, Second Circuit, No. 46,-202-CW.
Granted. Based on the transcript, we find the trial court and the parties contemplated that a written judgment would be signed, making the October 21, 2010 judgment the “ruling” at issue for purposes of Rule 4-3. See Kosmitis v. Bailey, 96-1573 (La.10/4/96), 680 So.2d 1167. Accordingly, the case is remanded to the court of appeal to rule on the merits of the application.